Name: Commission Implementing Decision (EU) 2019/1030 of 21 June 2019 postponing the expiry date of approval of indoxacarb for use in biocidal products of product-type 18 (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  means of agricultural production;  chemistry;  agricultural policy
 Date Published: 2019-06-24

 24.6.2019 EN Official Journal of the European Union L 167/32 COMMISSION IMPLEMENTING DECISION (EU) 2019/1030 of 21 June 2019 postponing the expiry date of approval of indoxacarb for use in biocidal products of product-type 18 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 14(5) thereof, After consulting the Standing Committee on Biocidal Products, Whereas: (1) The active substance indoxacarb was included in Annex I to Directive 98/8/EC of the European Parliament and of the Council (2) for use in biocidal products of product-type 18, and pursuant to Article 86 of Regulation (EU) No 528/2012 is therefore considered approved under that Regulation subject to the specifications and conditions set out in Annex I to that Directive. (2) The approval of indoxacarb for use in biocidal products of product-type 18 will expire on 31 December 2019. On 28 June 2018, an application was submitted in accordance with Article 13(1) of Regulation (EU) No 528/2012 for the renewal of the approval of indoxacarb. (3) On 12 November 2018, the evaluating competent authority of France informed the Commission that it had decided, pursuant to Article 14(1) of Regulation (EU) No 528/2012, that a full evaluation of the application was necessary. Pursuant to Article 8(1) of Regulation (EU) No 528/2012, the evaluating competent authority is to perform a full evaluation of the application within 365 days of its validation. (4) The evaluating competent authority may, as appropriate, request the applicant to provide sufficient data to carry out the evaluation, in accordance with Article 8(2) of that Regulation. In such case, the 365-day period is suspended for a period that may not exceed 180 days in total unless a longer suspension is justified by the nature of the data requested or by exceptional circumstances. (5) Within 270 days of receipt of a recommendation from the evaluating competent authority, the European Chemicals Agency (the Agency) is to prepare and submit to the Commission an opinion on renewal of the approval of the active substance in accordance with Article 14(3) of Regulation (EU) No 528/2012. (6) Consequently, for reasons beyond the control of the applicant, the approval of indoxacarb for use in biocidal products of product-type 18 is likely to expire before a decision has been taken on its renewal. It is therefore appropriate to postpone the expiry date of approval of indoxacarb for use in biocidal products of product-type 18 for a period of time sufficient to enable the examination of the application. Considering the time-limits for the evaluation by the evaluating competent authority and for the preparation and submission of the opinion by the Agency, it is appropriate to postpone the expiry date of approval to 30 June 2022. (7) Except for the expiry date of the approval, indoxacarb remains approved for use in biocidal products of product-type 18 subject to the specifications and conditions set out in Annex I to Directive 98/8/EC, HAS ADOPTED THIS DECISION: Article 1 The expiry date of approval of indoxacarb for use in biocidal products of product-type 18 is postponed to 30 June 2022. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 June 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (OJ L 123, 24.4.1998, p. 1).